           Case 4:19-cv-05276-EFS                  ECF No. 15        filed 10/05/20       PageID.1340 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                                   FILED IN THE
                                                                                                                    U.S. DISTRICT COURT
                                                                  for the_                                    EASTERN DISTRICT OF WASHINGTON

                                                     Eastern District of Washington
                                                                                                               Oct 05, 2020
                          TERESA H.,
                                                                                                                   SEAN F. MCAVOY, CLERK

                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 4: 19-CV-5276-EFS
                  ANDREW M. SAUL,                                    )
               Commissioner of Social Security,                      )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Summary Judgment, ECF No. 11, is GRANTED; the matter is REVERSED and REMANDED to
’
              the Commissioner of Social Security for further proceedings consistent with the Order at ECF No. 14; The
              Commissioner’s Motion for Summary Judgment, ECF No. 12, is DENIED; Judgment is entered in favor of the Plaintiff.



This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge              Edward F. Shea                                                 on cross-motions for summary
      judgment.


Date: October 5, 2020                                                      CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Angela Noel
                                                                                          (By) Deputy Clerk

                                                                            Angela Noel
